         Case 3:15-cv-00675-JBA Document 1398 Filed 12/30/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )            Civil Action No.
                                                   )            3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )                    December 30, 2019

        RECEIVER’S OBJECTION TO DEFENDANTS’ EMERGENCY MOTION
           FOR FEES TO RETAIN COUNSEL IN THE AAA PROCEEDING

        Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate 1

(the “Receiver”), through his undersigned counsel, respectfully objects (the “Objection”) to the

Defendant’s Emergency Motion for Fees to Retain Counsel in the AAA Proceeding [Doc. No.

1371] (the “Motion”), filed on December 9, 2019. In support thereof, the Receiver respectfully

represents as follows.



1
  Unless expressly defined otherwise, the Receiver incorporates by reference the definitions of terms set
forth in the Report of Receiver [Doc. No. 1135] (the “Report”).

                                                   1
            Case 3:15-cv-00675-JBA Document 1398 Filed 12/30/19 Page 2 of 6



          The Motion seeks a release of at least 2 $350,000 for the Defendant to retain counsel to

represent him in connection with a certain arbitration proceeding (the “Arbitration”) between the

Defendant and Oak Management Corporation (“Oak”). The Receiver objects to the release of such

funds for two reasons.

          First, in the Receiver’s view, utilizing Receivership Assets to retain and pay for counsel to

represent the Defendant’s interests in the Arbitration does not advance any interest of the

Receivership Estate because, inter alia, at this time the Arbitration has no impact on the Receiver’s

ability to perform his duties under the Appointment Order and fully secure the Judgment.

          Second, as the Receiver has stated in recent filings, the aggregate value of the distributions

requested by the Defendant and Relief Defendants for attorneys’ fees causes the Receiver some

concern given the Receivership Estate’s continued exposure to market risk. Until the liquidation

process is complete and the Required Amount is fully secured by deposits into the CRIS account,

there are no Receivership Assets that, in the Receiver’s view, are truly excess. However, given the

present cumulative value of the Receivership Assets, the Receiver took no position with respect to

the Relief Defendants’ motion seeking a release of $350,000 to Murtha Cullina LLP. (See Relief

Defendants’ Emergency Motion to Modify Asset Freeze Order to Release Funds to Pay Murtha

Cullina’s Fees and Disbursements Since Appointment of Receiver, or in the Alternative, to

Withdraw the Appearance of Counsel [Doc. No. 1171] (the “MC Motion”); Statement of

Receiver’s Position Concerning the MC Motion [Doc. No. 1195].) The Receiver also took no

position with respect to the Relief Defendants’ Emergency Motion for a Ruling on Relief

Defendants’ Appellate Fees, in Light of the Court’s Recent Ruling on Defendant’s Rule 59(e)

Motion [Doc. No. 1273], seeking the release of $350,000 to fund their appellate counsel’s fees.




2
    Pursuant to footnote 4 in the Motion, the Defendant may seek a release of funds in excess of this $350,000.

                                                        2
        Case 3:15-cv-00675-JBA Document 1398 Filed 12/30/19 Page 3 of 6



(See Statement of Receiver’s Position Concerning the JB Motion [Doc. No. 1282].) 3 Additionally,

the Receiver took no position as to the Defendant’s Emergency Motion for a Ruling on

Defendant’s Appellate Fees, in Light of the Court’s Recent Ruling On Defendant’s Rule 59(E)

Motion [Doc. No. 1288] (the “Defendant Appellate Motion”), seeking a release of up to $500,000

to retain appellate counsel for the Defendant. (See Statement of Receiver’s Position Concerning

the Defendant Appellate Motion [Doc. No. 1294].)

       Thus, setting aside the request of Harris St. Laurent LLP for approximately $1.8 million in

attorneys’ fees and expenses as well as Murtha Cullina LLP’s request for pre-Receivership

attorneys’ fees and expenses, there remains approximately $1.2 million in requested attorneys’

fees and expenses for the Defendant and Relief Defendant’s various counsel, $350,000 of which

this Court has granted. At this time, the Receiver opposes any further release of funds from the

Receivership Estate to pay for the Defendant and Relief Defendants’ counsel.

       Finally, the Receiver notes that from recent filings the Defendant appears to be operating

under a misunderstanding with respect to the Receiver’s position concerning a secondary asset

freeze (the “MA Freeze”) arising out of SEC v. Kanodia, et al., No. 1:15-cv-13042-ADB (D.

Mass.) (the “Civil Insider Trading Case”). (See Defendant’s Reply to Receiver’s Response [Doc.

#1372] to Defendant’s Emergency Motion [Doc. #1322] for Fees to Retain Counsel, [Doc. No.

1388], at 5-6 (“the Receiver contradicts himself with his opposition as… he did not intend to object

to the SEC’s request to an asset freeze order in the MA Civil insider trading case….”).) The

Receiver seeks to correct the Defendant’s misunderstanding.

       The Receiver did not object to his appointment as a receiver in the Civil Insider Trading

Case in connection with the MA Freeze “because[, inter alia,] the asset freeze and any future



3
 On September 16, 2019, this Court entered its Ruling Granting Relief Defendants’ Emergency Motion for
Appellate Attorney Fees [Doc. No. 1287].

                                                  3
        Case 3:15-cv-00675-JBA Document 1398 Filed 12/30/19 Page 4 of 6



judgment in the Civil Insider Trading Case would only apply to, and be satisfied by, assets not

necessary to fully secure the judgment in the instant matter, including costs associated with the

administration of the Receivership Estate.” (Plaintiff United States Securities and Exchange

Commission’s Notice of Asset Freeze and Expected Appointment of Receiver in SEC v. Kanodia,

Et Al., 15-cv-13052 (D. Mass.) [Doc. No. 1138], at 5.) That is, because the Judgment and costs

associated with the administration of the Receivership Estate in this case would be superior to the

MA Freeze and the MA Freeze would only apply to excess Receivership Assets (if such

Receivership Assets existed), the Receiver had no objection to the MA Freeze. (See Receiver’s

Motion Pursuant to Paragraph 5(J) of the Order Appointing Receiver Regarding His Possible

Appointment as Receiver in SEC v. Kanodia, Et Al [Doc. No. 1169], at 3 (“… the rights and

interests of the receiver and the receivership estate in the Civil Insider Trading Case would be

expressly subordinate to the rights and interests of the Receivership Estate created pursuant to the

Appointment Order in this action.”).) To interpret this, as the Defendant appears to, as the Receiver

believing that there are or were sufficient Receivership Assets to secure the Judgment, pay for the

costs of the Receivership Estate, and fully secure the MA Freeze is incorrect.

       Wherefore, for the reasons set forth above, the Receiver respectfully submits that the Court

should deny the Motion, sustain this objection, and grant such other and further relief as it deems

just and proper.




                                                 4
Case 3:15-cv-00675-JBA Document 1398 Filed 12/30/19 Page 5 of 6



                                   Respectfully submitted,
                                   JED HORWITT, ESQ., RECEIVER


                                    /s/ Christopher H. Blau
                                   Stephen M. Kindseth (ct14640)
                                   Christopher H. Blau (ct30120)
                                   Zeisler & Zeisler, P.C.
                                   10 Middle Street, 15th Floor
                                   Bridgeport, CT 06604
                                   Telephone: 203-368-4234 X 236
                                   Facsimile: 203-549-0903
                                   Email: cblau@zeislaw.com;
                                   skindseth@zeislaw.com
                                   Counsel to the Receiver




                               5
        Case 3:15-cv-00675-JBA Document 1398 Filed 12/30/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 30, 2019, a copy of the foregoing Objection was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing

was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                       /s/ Christopher H. Blau
                                                      Christopher H. Blau (ct30120)




                                                 6
